Citation Nr: 0304847	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel







INTRODUCTION

The veteran had active duty from August 1962 to May 1967.

This appeal arises from a rating decision in March 1999, 
which denied entitlement to service connection for bilateral 
hearing loss, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  
Jurisdiction of the veteran's appeal has since been assumed 
by the RO in Seattle, Washington.

The veteran failed to appear for a personal hearing before 
the Board which was scheduled for November 15, 2000, in 
Washington DC.  

This case was before the Board in January 2001, at which time 
it was remanded for further development of the issues of 
entitlement to service connection for headaches, and 
entitlement to service connection for bilateral hearing loss.  
In August 2002, the RO granted entitlement to service 
connection for headaches, and assigned a 10 percent 
disability evaluation.  

The RO most recently affirmed the denial of entitlement to 
service connection for bilateral hearing loss in September 
2002.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, or for 
many years thereafter, and sensorineural hearing loss was not 
disabling to a compensable degree during the first post-
service year.

2.  The probative, competent evidence of record establishes 
that post service diagnosed bilateral hearing loss is not 
linked to service on any basis.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Enlistment examination in August 1962 included audiological 
testing.  The examiner indicated that hearing was 15/15 in 
both ears for the spoken and whispered voice.  Audiometric 
results were reported in American Standards Association (ASA) 
units in the service medical records.  The figures in 
parentheses are based on International Standard Organization 
(ISO) or (or ANSI) standards, the modern standard, to 
facilitate data comparison.  Audiometric results in August 
1962 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
0(10)
-5(0)
LEFT
5(20)
5(15)
-5(5)
5(15)
5(10)

An August 1964 annual hearing audiogram showed audiometric 
results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-5(5)
0(5)
LEFT
0(15)
5(15)
-5(5)
0(10)
0(5)

A December 1964 annual hearing audiogram showed audiometric 
results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
5(15)
5(10)
LEFT
5(20)
5(15)
5(15)
5(15)
5(10)

On March 4, 1966, the veteran was treated in the emergency 
room for multiple lacerations of the forehead, on the right 
side.  He was attacked on the street by unknown persons near 
the Airman's club.  He was treated at the Okinawa United 
States Air Force base dispensary.  On March 7th and 9th, his 
wounds were healing nicely and sutures were removed.  

On March 28, 1966, the veteran underwent a medical 
examination for the purpose of remote duty.  The laceration 
of the forehead was noted, and he denied any other concerns.  
Audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
5(15)
0(5)
LEFT
-5(10)
-5(5)
0(10)
15(25)
15(30)

At separation examination in April 1967, the ears were 
clinically evaluated as normal.  The veteran again reported a 
history of having been struck in the head by an unknown 
assailant in 1966.  Audiometric results were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
5(15)
5(15)
0(10)
LEFT
0(15)
0(10)
5(15)
0(15)
0(5)

Service personnel records show that the veteran was a jet 
engine mechanic, a jet engine technician, and an aircraft jet 
engine mechanic in service, including his time of foreign 
service in Okinawa, and the Republic of Vietnam.  There is no 
indication that he engaged in combat, as his decorations, 
medals, badges, and commendations do not reflect combat 
status during his active duty with the Air Force.  

A December 1997 private Audiology examination report shows a 
diagnosis of bilateral high frequency hearing loss.  

A May 1998 VA outpatient treatment record showed that the 
veteran was seen for ears that felt plugged, and other 
ailments.  The diagnostic impression was right ear otitis 
media.  

A September 1998 VA outpatient treatment record showed that 
the veteran was seen for follow-up regarding a right ear 
infection.  The diagnostic impression was that the right ear 
was normal. 

A December 1997 private audiology examination report showed 
an impression of high frequency sensorineural hearing loss.

An April 1999 VA audiology examination showed that the 
veteran complained of having muffled sounds, and reported a 
history of noise exposure and headaches.  The assessment was 
bilateral sensorineural hearing loss.  There was no Summary 
of Examination for Organic Hearing Loss, as is usually 
reported with VA audiology examinations.  However, air 
conduction examination revealed thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
30
55
55
LEFT

10
10
55
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 in the left ear.

An April 1999 VA outpatient treatment record, recorded on the 
same day as the audiology examination, also noted that the 
veteran had bilateral sensorineural hearing loss.  

The Board remanded the case in January 2001 for further 
development, including a nexus opinion regarding the etiology 
of the veteran's current hearing loss.  

Several lay statements received for the record in April 2001 
are referable to the veteran's now service-connected headache 
disability.  

A December 2001 VA audiology examination showed that the 
veteran had moderate high frequency essentially sensorineural 
hearing loss, bilateral.  Audiometric examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
35
55
55
LEFT

10
10
65
60

The average for the right ear was 38 decibels, and the 
average for the left ear was 36 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 94 in the left ear.  In the summary section, 
the examiner remarked that there was mild sensorineural 
hearing loss, bilaterally, and that the veteran described 
having constant and distracting bilateral tinnitus.  

An April 2002 VA otolaryngology note indicated that when the 
veteran was seen in December 2001, the claims folder was not 
available for review.  In April 2002, the examiner noted that 
the claims folder had been reviewed and the following 
determinations were made:



The (veteran's) military record shows normal hearing on 
discharge Physical examination and history examination 
of April 17, 1967.  Audiogram showed normal hearing.  He 
was treated at the Okinawa dispensary on March 4 for 
lacerations and pieces of glass scattered over (the) 
right ear and (the) right neck and forehead.  

It is most likely that a trauma induced hearing loss 
would have been noted within hours to weeks after the 
incident and would be prevalent on the side of injury.  
Thirteen months after the assault his hearing is 
documented as within normal limits.

He worked after discharge from the military as an 
explosives technician, as rock crusher foreman, truck 
driver, and heavy equipment operator. 

In conclusion, the examiner stated "bilateral sensorineural 
hearing loss is most likely due to chronic noise exposure 
since discharge."  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).



The United States Court of Appeals for Veterans' Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

If not shown in service, service connection may nevertheless 
be granted for sensorineural hearing loss if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).



38 C.F.R. § 3.385, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).

When hearing loss is not initially manifested during service 
or within the presumptive period, "direct" service connection 
may also be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).


More specifically, the Board notes that the RO has obtained 
VA treatment and examination records and private audiology 
examination records, as indicated by the veteran.  Pursuant 
to the Board's remand in January 2001, the veteran underwent 
VA audiology examination in December 2001.  

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by the Board's remand in January 2001, and by a letter 
from the RO in February 2001.  In both instances the Board 
and RO, advised him of the evidence required to establish 
entitlement, indicating what additional evidence was required 
to be submitted in support of his claim.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, a review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of a rating decision in March 1999, a Statement of the Case 
in October 1999, and a Supplemental Statement of the Case in 
August 2002.  In this regard, the veteran has been given the 
opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran to the extent possible.  See 
Quartuccio, supra.

As evidenced by the RO development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection

It is clear that the veteran is suffering from a current 
hearing loss disability insofar as audiometric testing on VA 
examination sufficiently establishes impaired hearing 
consistent with 38 C.F.R. § 3.385.  Nevertheless, the 
competent and probative evidence does not demonstrate a 
nexus, or link, between his current hearing disability and 
service.

The veteran basically contends that he developed hearing loss 
in service coincident with being hit in the head in March 
1966.  Although the veteran served during a period of war, he 
did not engage in combat.  Rather, he was a jet engine 
mechanic in the Air Force, including when stationed overseas.  
His personnel records and decorations do not indicate combat 
status, nor does the veteran claim such.  Therefore, there 
must be more than satisfactory lay evidence as proof of 
service incurrence of hearing loss.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Caluza v. 
Brown 7 Vet. App. 498 (1995).  

The veteran's service medical record reflects that he did not 
have impaired hearing during service, as defined by VA.  
Audiometric testing in service, even after conversion from 
ASA to ISO, does not establish impaired hearing consistent 
with 38 C.F.R. § 3.385.  Additionally, he had no complaints 
of ear trouble or hearing loss at enlistment, during service, 
or at separation.

The evidentiary record reflects hearing loss was first 
documented many years after service, well beyond any 
presumptive period for sensorineural hearing loss.  In fact, 
the first documented medical evidence of hearing loss after 
service is contained in the December 1997 private audiology 
examination, confirmed by VA audiometric testing in April 
1999 and December 2001, nearly 30 years  post-service.

The Board has also considered post-service evidence in the 
context of determining whether entitlement to service 
connection for hearing loss is otherwise warranted, despite 
its initial manifestations subsequent to service or the 
relevant presumptive period.  Ledford, supra; Hensley, supra.

In this regard, there is no competent evidence in favor of 
the claim.  VA's December 2001 audiological evaluation, and 
subsequent Addendum in April 2002, concluded with the opinion 
that the veteran's current bilateral sensorineural hearing 
loss is most likely due to chronic noise exposure since 
discharge, specifically citing the veteran's work as an 
explosives technician, a rock crusher foreman, truck driver, 
and heavy equipment operator.  

As the examiner's assessment is consistent with the 
evidentiary record, which documents hearing loss no earlier 
than 28 years after service, the Board accords significant 
weight to the April 2001 VA examiner's opinion.

The veteran's own opinions and statements linking his claimed 
condition to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Likewise, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's disabilities are related to a disease 
or injury incurred during service.  Colvin, supra.

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

The veteran has not asserted that he was exposed noise as a 
result of his military occupational specialty, but, again, 
that he has hearing loss due to the blow to the head he 
received in March 1966.  The record is without dispute 
regarding the fact that he was injured in March 1966.  
However, hearing loss injuries were not also documented with 
head injuries.  As was pointed out in the introduction, the 
veteran is currently service-connected for headaches as 
residuals of his inservice head injury.  The veteran's 
credible statements regarding the etiology of his current 
hearing loss are outweighed by the evidence to the contrary.

For instance, the VA examiner in April 2001 further pointed 
out a trauma induced hearing loss would have been noted 
within hours to weeks after the traumatic incident in March 
1966, and would have been prevalent on the side of injury, 
the right side.  

The Board notes that there was somewhat of a change in the 
veteran's hearing as indicated upon examination in March 
1966, but that change was significant for the left, not the 
right side.

On the basis of the foregoing, the Board finds an absence of 
probative and persuasive evidence to establish that the 
veteran's bilateral hearing loss was either directly or 
presumptively related to service.

Rather, the preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral 
hearing loss.  Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  



			
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

